—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Jefferson County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in dismissing the petition seeking a change in custody of the parties’ child without conducting a hearing. The allegations in the mother’s petition “sufficiently demonstrated evidence of a change of circumstances to warrant a hearing” (LaBombardi v LaBombardi, 247 AD2d 590, 591). In any event, the affidavit of respondent father established the need for a hearing on the issue whether his relocation is in the best interests of the child (see, Matter of Tropea v Tropea, 87 NY2d 727, 738-739). (Appeal from Order of Jefferson County Family Court, Schwerzmann, J. — Custody.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Gorski, JJ.